EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 13, [surface_a lower] has been replaced with surface, a lower

In claim 2, line 1, [outside] has been replaced with outer

In claim 4, line 1, at least one has been inserted before “retaining”

In claim 6, line 1, at least one has been inserted before “retaining”

In claim 7, line 1, the at least one has been inserted before “retaining”

In claim 8, line 1, the at least one has been inserted before “retaining”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best known prior art fails to anticipate or render obvious the claimed shaped charge apparatus, most notably the feature of “…a L-shaped inner retainer ring attached to the top surface of the shaped charge case and with an inner radial surface, an outer radial surface, a lower axial surface, and an upper axial surface, wherein the lower axial surface is adjacent to the top surface of the shaped charge case and the outer radial surface is adjacent to the inner surface of the shaped charge case; and a L-shaped outer retainer ring engaging with the shaped charge case and having an upper axial surface, a lower axial surface, an inner radial surface, and an outer radial surface, wherein the inner radial surface includes at least one other retaining means that is interfaced with the shaped charge case outer surface circumferential retaining means, wherein the inner retaining ring and the outer retainer ring are separate rings or are integrally formed into a single retainer; and wherein the liner is restrained axially by the inner retainer ring and the outer retainer ring”, in combination with the other recited structure in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAMES S BERGIN/Primary Examiner, Art Unit 3641